DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     
                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims:
The closest prior art of record “Paging Arrangement for Wireless Communications” by Davies et al., US6594493B1 (“Davies”) in view of “System and Methods for Session Management” by Dao et al., US2018/0198867A1 (“Dao”) and “Satellite Delivery of Short Message Service (SMS) messages” by Valentine,US6223045B1 while disclosing the notion of a fist equipment joining a paging group and doing so within an environment that uses Internet of Things devices (aka IoT) where the device can serve as a relay for IoT devices, fails to disclose the specific order of messaging and that the IoT device specifically joins a network through a device that previously requested to join a broadcast group run by a network, and that the IoT device has that other same device also request specific QoS requirements which it then helps provision.
The claims as written encompass a merging of a few broad cellular/wireless concepts.  The Dependent claims brought in the concepts of the first device also working with a second communicative Radio Access Technology, providing specific services to the first device (multimedia, streaming, etc…), as well as multiple back and forth acknowledgments of receiving and implementing policies, reporting battery levels back to the access point, and more.  
Art for these claims like these tend to fall into a search in three areas (paging, Muti-mode, and Smarthome systems where Internet of Things is the most popular  system in that area. With regard to Multimode, the notion of using two different radio access technologies and setting policies for such fell into multi-mode (Cellular and Wi-Fi) phones and access points.  In terms of the most cutting-edge prior art you see this type of technology present in Smarthome type systems where a Smarthome hub communicates with a network on one radio access technology (Wi-Fi or cellular) and a separate radio technology. These IoT hubs often employ policies (aka maps) to schedule transmitting across different RATs to mitigate collisions/interference.  A search in those areas failed to yield art that read on the specific claims herein.

While the individual limitations could be found in the prior art no one reference
individually had the exact system or method envisioned by Applicant in the same
manner they arranged the elements, nor could less than 3 references be found with
almost but not all of the limitations. Even then it did not seem logical for one of ordinary
skill in the art to combine so many references in the exact way as Applicants unless
hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond
a reasonable interpretation.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642